DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-4 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
In regards to the drawings, applicant argued that a complete cross-sectional illustration is not needed because one of ordinary skill in the art would have understood how the claimed components connect with one another “from all of these figures”.  Examiners agrees that one of ordinary skill in the art would understand how to connect each component to one another, but examiner disagrees that a complete cross-sectional illustration is not needed because it is required that the drawings show the connection of the invention (see drawing objection), especially when the claims are direct towards to the entire connection of all components of the invention. Therefore, the drawing objection is maintained. 
In addition, applicant has not provided new drawings to overcome the additional objections, as shown below.
In regards to the specification, applicant amended the abstract, but did not overcome each and every issue as shown below. 
In regards to the claim objections, applicant did amend the claims, but did not overcome each and every issue as shown below.
In regards to the 112(b) rejection, applicant did amend the claims, but did not overcome each and every issue as shown below. 
 
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner is indicating various issues with the drawings. It is noted that wherein the drawings are replete with issues and this may not be an exhaustive list. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “10” has been used to designate both pipes;
reference characters “100a” and “100b” have both been used to designate a connector;
reference character “110” has been used to designate both “first projections”;
reference character “120” has been used to designate both “first slant surfaces”;
reference character “131” has been used to designate both “protrusions”
reference character “140” has been used to designate both “first screw threads”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: 
In line 3, “avoiding pipes” is unclear how a pipe coupling is able to achieve this;
In lines 3-4, “even if pipes made of different … material” is unclear; 
In line 8, “thereby preventing electric corrosion” is unclear how the corrosion is being prevented for which element; 
In line 9, “absorbing a dimensional tolerance” is unclear how an element could “absorb” a “dimensional tolerance”.   
Correction is required.  See MPEP § 608.01(b). 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 13, “imaginary line L” should be “imaginary line (L)” where L is a reference character not enclosed with parenthesis (See MPEP § 608.01(m));
In claim 1, line 15, “inner end” should be “interior end”;
	In claim 1, line 40, “including third slant wall” should be “including a third slant wall”
Appropriate correction is required and this may not be an exhaustive list. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to the current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Examiner is indicating various indefinite issues with the claims. It is noted that wherein the claims are replete with issues and this may not be an exhaustive list. 
In regards to claim 1, lines 13-14, “imaginary line L traversing centers of the connector” is unclear to the examiner how a line can traverse through centers of a connector.
In regards to claim 1, line 18, “first projection is perpendicularly stepped” is unclear to the examiner on how a “first projection” can be “perpendicularly stepped”.
In regards to claim 1, line 34, “centrifugal directions” is unclear to the examiner, but it appears applicant is attempting to claim “radially outward” and will be considered as such. 
In regards to claim 1, line 46, “centrifugal directions” is unclear to the examiner as stated above. 
In regards to claim 1, lines 47-48, “a fourth slant wall whose an interior end have” is unclear to the examiner because of “whose” and “have”. 
It is noted wherein the issue with properly referring back to a previously presented component is found throughout the claims. It is also noted wherein Applicant fails to properly identify what component (e.g. the use of “thereof” and “whose”) is being referred to in instances wherein multiple components sharing the same name but identified by number have been presented. A non-exhaustive list of similar concerns can be found above and in:
In regards to claim 1, line 34, “centrifugal directions thereof” is unclear to the examiner as to which component is being referred to AND how a component can comprise a direction (ex. centrifugal directions of the second slant wall, etc.). 
In regards to claim 1, lines 40-41, “whose inner and outer surfaces” is unclear what component (sealing washer or third slant wall of the sealing washer) comprises the inner and outer surfaces.  
In regards to claim 1, lines 40-41, “whose inner and outer surfaces” is unclear what component (sealing washer or third slant wall of the sealing washer) comprises the inner and outer surfaces.  
In regards to claim 1, lines 41-42, “an interior end thereof … an exterior end thereof” is unclear what component (sealing washer or third slant wall of the sealing washer) comprises the interior and exterior ends.   
In regards to claim 1, lines 42, “as to be inserted into” is unclear what component (sealing washer or third slant wall of the sealing washer) is inserted into the inner peripheral surface of the mounting surface.   
In regards to claim 1, line 46, “centrifugal directions thereof” is unclear to the examiner as to which component is being referred to AND how a component can comprise a direction (ex. centrifugal directions of the second slant wall, etc.). 
In regards to claim 1, lines 47-48, “whose an interior end have” is unclear to the examiner as to which component is being referred to.
In regards to claim 1, lines 49-50, “whose inner peripheral surface” is unclear to the examiner as to which component is being referred to.
In regards to claim 1, line 50, “the exterior end thereof” is unclear to the examiner as to which component with the “exterior end” is being referred to.
In regards to claim 1, line 55, “the exterior end thereof toward the interior end thereof” is unclear to the examiner as to which component with the “exterior end” and “interior end” is being referred to.
In regards to claim 1, lines 56-57, “whose an interior end” is unclear to the examiner as to which component (second pad or fifth slant wall) is being referred to.
In regards to claim 1, line 60, “whose outer peripheral surface” is unclear to the examiner as to which component (second pad or fifth slant wall) is being referred to.
In regards to claim 1, line 61, “the exterior end thereof toward the interior end thereof” is unclear to the examiner as to which component with the “exterior end” and “interior end” is being referred to.
In regards to claim 1, line 61, “the inner peripheral surface of the interior end thereof” is unclear to the examiner because “inner peripheral surface” is not mentioned in the claims and “the interior end thereof” is unclear as to which component it is being referred to.
In regards to claim 1, lines 70-71, “the exterior end thereof toward the interior end thereof” is unclear to the examiner as to which component with the “exterior end” and “interior end” is being referred to.
In regards to claim 1, line 73, “interior end portion thereof” is unclear what is being referred to. 
In regards to claim 1, line 75, “exterior end portions thereof” is unclear what is being referred to. 
In regards to claim 1, lines 75-76, “in such a manner as to become narrow” is unclear what is becoming “narrow”.  
In regards to claim 1, lines 76-77, “interior end thereof … exterior end thereof” is unclear what is being referred to. 
In regards to claim 3, “inner periphery thereof” is unclear what is being referred to.
It is further noted that if applicant is to replace “whose” and “thereof” with the appropriate limitation then it appears majority of the issues would be resolved because majority of the components use the same limitations such as “exterior end”, “interior end”, etc.  

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679